[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________                    FILED
                                                             U.S. COURT OF APPEALS
                                No. 08-12105                   ELEVENTH CIRCUIT
                                                                   APRIL 27, 2009
                            Non-Argument Calendar
                                                                THOMAS K. KAHN
                          ________________________
                                                                     CLERK

                  D. C. Docket No. 88-04045-CR-4-WS-WCS

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

EARNEST R. STALEY,

                                                               Defendant-Appellant.


                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         _________________________

                                  (April 27, 2009)

Before TJOFLAT, BLACK and ANDERSON, Circuit Judges.

PER CURIAM:

     Earnest Ray Staley appeals, pro se, the district court’s partial denial of his
motion for a reduction of sentence, pursuant to 18 U.S.C. § 3582(c)(2). Finding

Staley eligible for relief under Amendment 706 to the Sentencing Guidelines, the

district court reduced Staley’s sentence to the low-end of his amended guideline

range, but denied his request to reduce his sentence further, finding that United

States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005), did not

apply to § 3582(c)(2) proceedings.

      Staley argues that Booker’s remedial holding, rendering the guidelines

advisory, applies in § 3582(c)(2) proceedings, thus authorizing the district court to

reduce his sentence below the amended guideline range. Staley urges us to follow

the Ninth Circuit’s decision in United States v. Hicks, 472 F.3d 1167 (9th Cir.

2007), holding that Booker already rejected, without exception, the government’s

proposal to apply the guidelines as advisory in one context, but mandatory in

another. Staley additionally argues that the district court must apply the

Sentencing Guidelines that are in effect at the time of resentencing, and, therefore,

since the Sentencing Guidelines are currently advisory, the district court must

consider the guidelines as advisory.

      We review “a district court’s decision whether to reduce a sentence pursuant

to 18 U.S.C. § 3582(c)(2), based on a subsequent change in the sentencing

guidelines, for abuse of discretion.” United States v. Brown, 332 F.3d 1341, 1343



                                           2
(11th Cir. 2003). However, in the § 3582(c)(2) context, we review “de novo the

district court’s legal conclusions regarding the scope of its authority under the

Sentencing Guidelines.” United States v. White, 305 F.3d 1264, 1267 (11th Cir.

2002). We also review “de novo questions of statutory interpretation.” United

States v. Maupin, 520 F.3d 1304, 1306 (11th Cir. 2008).

      This Court has recently rejected Staley’s argument that the district court has

the authority to apply Booker in a § 3582 resentencing. United States v. Melvin,

__ F.3d __ , 2009 WL 236053 at *3 (11th Cir. Feb. 3, 2009) (holding "that Booker

and Kimbrough do not apply to § 3582(c)(2) proceedings" and that "Booker and

Kimbrough do not prohibit the limitations on a judge's discretion in reducing a

sentence imposed by § 3582(c)(2) and the applicable policy statement by the

Sentencing Commission."). Therefore, the decision of the district court is

AFFIRMED.




                                           3